Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Voss (US Patent 7,766,067).
Regarding claim 1, Voss discloses an ultrasonic vibration unit which has a converter (converter 6) for converting an electric ac voltage into a mechanical ultrasonic vibration and a sonotrode (horn 8) which is vibrationally coupled to the converter,
wherein the sonotrode and the converter are matched to each other in such a way that the ultrasonic vibration unit can vibrate with a natural frequency f, in which a standing longitudinal wave with at least one vibration node and at least two vibration antinodes is formed within the ultrasonic vibration unit (shown in Fig. 1),
characterized in that there is provided a damped vibration absorber unit (legs 21, 25 and bottom part 24) connected to the ultrasonic vibration unit by way of a coupling element (support element 11),

wherein the vibration absorber unit (legs 21, 25 and bottom part 24) is connected to a damping element (elastomeric material 35) which is so designed that it damps a vibration of the vibration absorber unit (2). See col. 4, lines 42-47, col. 6, lines 51-62 and col. 8, lines 1-4.
Regarding claim 2, Voss shows the damping element (elastomeric material 35) comprises a different material from the vibration absorber unit (metallic legs 21, 25 and bottom part 24).
Regarding claim 3, Voss shows the damping element (elastomeric material 35) has a contact surface with which the damping element (legs 21, 25 and bottom part 24) is in contact with the vibration absorber unit (shown in Fig. 6).
Regarding claim 4, the damping element (elastomeric material 35) is so arranged that it exerts a force on the vibration absorber unit (legs 21, 25 and bottom part 24) by way of the contact surface (shown in Fig. 6).
	Regarding claim 13, Voss discloses that the damping element comprises an elastomeric material such as rubber (see col. 4, lines 42-47).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-6, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 7,766,067).
Regarding claims 5, 15 and 20, Voss shows the size of the vibration absorber unit (legs 21, 25 and bottom part 24)) to be very small relative to the size of the ultrasonic vibration unit (horn 8, booster 7, converter 6 - see Figs. 1 and 6). It is the examiner’s position that these relative sizes meet applicant’s limitations that vibration absorber unit is less than 10%, 1-8% and 3-5% of the mass of the ultrasonic vibration unit. The burden of proof is shifted to applicant to show if this is not the case. See MPEP 2112.
Regarding claim 6, Voss does not explicitly recite the amount of damping created by the elastomeric material 35. However, based on the materials and configuration of the material 35 and vibration absorber unit (legs 21, 25 and bottom part 24), it is the examiner’s position that it would be obvious to one having ordinary skill in the art that this structure provide damping of 5-50% in the manner claimed by the applicant
	Regarding claims 14 and 19, given the relative size of the welding surfaces and the annular nature of the elastomeric material 35, it is the examiner’s position that such elastomeric material has a contact surface greater than 2 cm2 and 10 cm2. The burden of proof is shifted to applicant to show if this is not the case. See MPEP 2112.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3, “preferably” is indefinite since it is unclear what structure is required by the claim and what structure is merely optional in the claim.

Allowable Subject Matter
Claims 7-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745